Title: From John Adams to Edmund Jenings, 7 June 1782
From: Adams, John
To: Jenings, Edmund




7. June. 1782

Sir

Yours of June 6. is just arrived, with its Inclosure. From the first day of my acquaintance with Mr Laurens to this moment, I know not that I ever Said a disrespectfull or unkind Word concerning him, or entertained an unkind or disrespectfull Thought. I have ever found him and ever represented him as a Man of Honour, Candour, Integrity and abilities, of great publick and private Merit. This however is not the only anonimous Letter that has come to my Knowledge. I dont Suspect these, however, to come from afar. They originate I fear within a few miles. They will do no harm. I suspect they originate from disappointment in the Loan. Say nothing of this.
